  Case 3:19-cr-00155-DRD-CVR Document 60 Filed 07/09/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO



 UNITED STATES OF AMERICA

                   Plaintiff

                      vs.                       Crim. No. 19-155 (DRD)

 HECTOR SANCHEZ-MORALES

                  Defendant




                               MOTION TO RESTRICT



TO THE HONORABLE COURT:

       COMES NOW Héctor Sánchez-Morales, through the undersigned counsel,

and respectfully states and prays:

       1.      On this date the Federal Public Defender has filed a motion on behalf

of Mr. Héctor Sánchez-Morales the contents of which refer to matters pertaining

exclusively to the defense.

       2.      In order to maintain the confidentiality of the matters contained

therein, the undersigned requests leave to file it using the ex parte viewing

restriction.




                                          1
  Case 3:19-cr-00155-DRD-CVR Document 60 Filed 07/09/19 Page 2 of 2




       3.     This motion to restrict is filed in compliance with Standing Order

No. 9 issued by the Honorable Aida M. Delgado Colon, Judge of the United States

District Court for the District of Puerto Rico, Misc. No. 03-149 (ADC).

       WHEREFORE, it is respectfully requested that this Honorable Court take

notice of the present motion and that the same be granted.

       I CERTIFY that on this date I electronically filed the present motion with

the Clerk of Court using the CM/ECF system which will send notification to all

parties of record.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 8th day of July 2019.

                                          ERIC A. VOS, Esq.
                                          Federal Public Defender

                                          S/Victor P. Miranda-Corrada
                                          Víctor P. Miranda-Corrada, Esq.
                                          Assistant Federal Public Defender
                                          USDC-PR 201205
                                          241 F.D. Roosevelt Avenue
                                          San Juan, PR 00918-2305
                                          Phone No. (787) 281-2441
                                          Victor_Miranda@fd.org




                                         2
